Name: Council Regulation (EEC) No 2897/86 of 16 September 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 86 Official Journal of the European Communities No L 269/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2897/86 of 16 September 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture Whereas the adjustment of this rate must take account of its effects , particularly on prices, and of the situation existing in the Member State concerned, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Regulation (EEC) No 1678/85 (2), as last amended by Regulation (EEC) No 2332/86 (3) ; whereas a new rate more accurately reflecting the present economic situation should be fixed for the Irish pound ; HAS ADOPTED THIS REGULATION : Article 1 Annex VII to Regulation (EEC) No 1678/85 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 September 1986 . For the Council The President M. JOPLING (') OJ No L 164, 24 . 6 . 1985, p . 1 . (2) OJ No L 164, 24 . 6 . 1985, p . 11 . O OJ No L 204, 28 . 7. 1986, p . 1 . No L 269/2 Official Journal of the European Communities 20 . 9 . 86 ANNEX 'ANNEX VII IRELAND Products Agricultural conversion rates 1 ECU = ... £ Irl Applicable until 1 ECU = ... £ Irl Applicable from Milk and milk products 0,772618 21 September 1986 0,817756 22 September 1986 Beef and veal 0,772618 21 September 1986 0,817756 22 September 1986 Sheepmeat and goatmeat 0,772618 21 September 1986 0,817756 22 September 1986 Sugar and isoglucose 0,761200 21 September 1986 0,782478 22 September 1986 Cereals 0,761200 21 September 1986 0,782478 22 September 1986 Rice 0,761200 21 September 1986 0,782478 22 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 0,772618 21 September 1986 0,817756 22 September 1986 Pigmeat 0,772618 21 September 1986 0,817756 22 September 1986 Wine 0,761200 21 September 1986 0,782478 22 September 1986 Fishery products 0,750110 31 December 1986 0,817756 1 January 1987 Tobacco 0,761200 21 September 1986 0,782478 22 September 1986 Seeds 0,761200 21 September 1986 0,782478 22 September 1986 Olive oil 0,750110 31 October 1986 0,782478 1 November 1986 Oil seeds : \  colza and rapeseed . 0,761200 21 September 1986 0,782478 22 September 1986  sunflower and linseed 0,761200 21 September 1986 0,782478 22 September 1986  soya beens 0,761200 21 September 1986 0,782478 22 September 1986 Dried fodder 0,761200 21 September 1986 0,782478 22 September 1986 Field beans and peas and sweet lupins 0,761200 21 September 1986 0,782478 22 September 1986 Flax and hemp 0,761200 21 September 1986 0,782478 ' 22 September 1986 Silkworms 0,761200 21 September 1986 0,782478 22 September 1986 Cotton 0,761200 21 September 1986 0,782478 22 September 1986 Fruit and vegetables : Il  cherries 0,761200 21 September 1986 0,782478 22 September 1986  cucumbers 0,761200 21 September 1986 0,782478 22 September 1986  tomatoes 0,761200 21 September 1986 0,782478 22 September 1986  courgettes 0,761200 21 September 1986 0,782478 22 September 1986  aubergines 0,761200 21 September 1986 0,782478 22 September 1986  cauliflowers 0,761200 21 September 1986 0,782478 22 September 1986  plums 0,761200 21 September 1986 0,782478 22 September 1986  apricots 0,761200 21 September 1986 0,782478 22 September 1986  peaches 0,761200 21 September 1986 0,782478 22 September 1986  table grapes 0,761200 21 September 1986 0,782478 22 September 1986  pears 0,761200 21 September 1986 0,782478 22 September 1986  lemons 0,761200 21 September 1986 0,782478 22 September 1986  broad-leaved (Batavian) endives 0,761200 21 September 1986 0,782478 22 September 1986  cabbage lettuce 0,761200 21 September 1986 0,782478 22 September 1986  apples 0,761200 21 September 1986 0,782478 22 September 1986  mandarins 0,750110 30 September 1986 0,782478 1 October 1986  Clementines 0,750110 30 September 1986 0,782478 1 October 1986  sweet oranges 0,750110 30 September 1986 0,782478 1 October 1986  artichokes 0,750110 30 September 1986 0,782478 1 October 1986 20 . 9 . 86 Official Journal of the European Communities No L 269/3 Products Agricultural conversion rates 1 ECU - . . . £ Irl Applicable until 1 ECU = ... £ Irl Applicable from Processed fruit and vegetables :  cherries preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  tinned pineapples 0,761200 21 September 1986 0,782478 22 September 1986  tomatoes : IIIl Il  peeled, whether or not cooked, I preserved by freezing 0,761200 21 September 1986 0,782478 22 September 1986  flakes 0,761200 J21 September 198 *&gt; 0,782478 22 September 1986  prepared or preserved 0,761200 21 September 1986 0,782478 22 September 1986  juices 0,761200 21 September 1986 0,782478 22 September 1986  peaches preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  dried figs 0,761200 21 September 1986 0,782478 22 September 1986  Williams pears preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  dried grapes 0,761200 21 September 1986 0,782478 22 September 1986  prunes derived from "Prunes \ \ d'Ente" 0,761200 21 September 1986 0,782478 22 September 1986 All other products 0,772618 21 September 1986 0,817756 22 September 1986'